DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to SE 1851398-6 filed 09 November 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 November 2019has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“outer diameter dc, outer” (para. [00031])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
Para. [0006], line 13, it is unclear what is intended by “a play between the grip and the shaft”
Para. [00030], line 7, “which side faces” should read --which faces--
Para. [00034], line 2, it is unclear what is intended by “a possible play between the ball bearings”
Para. [00036], line14, it is unclear what is intended by “no detectable (sensed) play”
Para. [00036], line 25, it is unclear what is intended by “possible play”
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, lines 3-4, “such as the grip” should read --such that the grip--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer cross-sectional dimension" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation of “an inner diameter which substantially corresponds with the outer diameter” is deemed indefinite.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitations of “an outer diameter which substantially corresponds with an outer diameter” with regards to both the first cavity and the second cavity is deemed indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) further in view of White (US 2008/0070762).
Regarding claim 1, Kracht teaches a dumbbell/weight lifting apparatus (10) comprising:
a shaft/bar (12) having a cross-sectional dimension, and extending along a longitudinal axis (Fig. 2),
a first dumbbell head/weights and collars (80, 82, 20, 90) fixedly connected to a first end of the shaft and centered around the longitudinal axis of the shaft (Fig. 2),
a second dumbbell head fixedly connected to a second end of the shaft and centered around the longitudinal axis of the shaft (Col. 2, lines 60-61: “The weight lifting apparatus is, , and the first dumbbell head comprises an inner side facing the second dumbbell head and an opposite outer side facing away from the second dumbbell head, and the second dumbbell head comprises an inner side facing the first dumbbell head and an opposite outer side facing away from the first dumbbell head (Figs. 1 & 2),
a tube-shaped hollow grip/sleeve (70) arranged around the shaft and centered around the longitudinal axis of the shaft, the grip having a first end and an opposite second end, and an inner diameter and an outer diameter, wherein the inner diameter of the grip is greater than the outer cross-sectional dimension of the shaft (Col. 4, lines 14-15: “The inner diameter of the sleeve 70 is slightly greater than the outer diameter of the bar 12),
a first … bearing/bearing assembly (60) centered around the longitudinal axis of the shaft, wherein an outer ring of the first … bearing is connected to the first dumbbell head, and an inner ring of the first … bearing is fixedly arranged to the first end of the hollow grip (Fig. 2; Col. 4, lines 9-13),
a second … bearing centered around the longitudinal axis of the shaft, wherein an outer ring of the second … bearing is connected to the second dumbbell head, and an inner ring of the second … bearing is fixedly arranged to the second end of the hollow grip (Col. 2, lines 60-61: “The weight lifting apparatus is, of course, symmetrical”).

    PNG
    media_image1.png
    306
    598
    media_image1.png
    Greyscale

Kracht does not explicitly teach the first and second bearings as ball bearings.
However, in a similar field of endeavor, White teaches a first ball bearing/roller ball bearing (60) and a second ball bearing (Fig. 2).

    PNG
    media_image2.png
    253
    461
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bearings of Kracht with the roller ball bearings of White with the predicted result of providing a smooth rotation of the grip relative to the shaft (see MPEP 2141(III)).

Regarding claim 2, Kracht in view of White teaches the dumbbell according to claim 1, wherein the inner ring of the first ball bearing and the inner ring of the second ball bearing respectively has an inner diameter which substantially corresponds with the outer diameter of the grip, such as the grip is fixedly arranged with its first end inside the inner ring of the first ball bearing and with its second end inside the inner ring of the second ball bearing (Kracht: Fig. 2; Col. 4, lines 9-13: “The sleeve 70 is press fitted into the bearing 60”).

Regarding claim 3, Kracht in view of White teaches the dumbbell according to claim 1, wherein the inner side of the first dumbbell head comprises a first cavity/counterbore (32) centered around the longitudinal axis of the shaft, and the inner side of the second dumbbell head comprises a second cavity centered around the longitudinal axis of the shaft, wherein the first cavity has an outer diameter which substantially corresponds with an outer diameter of the first ball bearing and the second cavity has an outer diameter which substantially corresponds with an outer diameter of the second ball bearing, and the first ball bearing is arranged in the first cavity and the second ball bearing is arranged in the second cavity (Kracht: Fig. 2; Col. 4, lines 9-13: “The bearing assembly 60 is disposed in the counterbore 32”).

Regarding claim 5, Kracht in view of White teaches the dumbbell according to claim 1, wherein the inner ring of the first ball bearing is fixedly arranged to the first end of the hollow grip by press fitting, and the inner ring of the second ball bearing is fixedly arranged to the second end of the hollow grip by press fitting (Kracht: Fig. 2; Col. 4, lines 9-13: “The sleeve 70 is press fitted into the bearing 60”).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) in view of White (US 2008/0070762) as applied to claim 1 above, and further in view of Januszek (US 2007/0287611).
Regarding claim 4, Kracht in view of White teaches the dumbbell according to claim 1, wherein the first dumbbell head is fixedly connected to the first end of the shaft …, and the second dumbbell head is fixedly connected to the second end of the shaft … (Kracht: Fig. 2).
Kracht does not explicitly teach wherein the first dumbbell head is fixedly connected to the first end of the shaft by press fitting, and the second dumbbell head is fixedly connected to the second end of the shaft by press fitting.
However, in a similar field of endeavor, Januszek teaches a dumbbell having a shaft and dumbbell heads wherein the first dumbbell head is fixedly connected to the first end of the shaft by press fitting, and the second dumbbell head is fixedly connected to the second end of the shaft by press fitting (Fig. 2; Para. [0042], lines 4-5: “An interference fit may be provided between the end portion 4 and the collar 16,” press fitting is also referred to as interference fitting).

    PNG
    media_image3.png
    425
    703
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kracht by specifying the press fit between the shaft and the dumbbell heads, as shown in Januszek. One of ordinary skill in the art would have been motivated to make this modification in order to “prevent or limit movement therebetween,” as taught by Januszek (Para. [0042]).

Regarding claim 11, the combination of Kracht in view of White and Januszek discussed with regards to claim 4 teaches the dumbbell according to claim 4, wherein the first dumbbell head is fixedly connected to the first end of the shaft by a press fitting force …, and the second dumbbell head is fixedly connected to the second end of the shaft by a press fitting force… (Januszek: Para. [0042]).
Januszek is silent to the amount of press fitting force required to fixedly connect the first and second ends of the shaft to the first and second dumbbell heads. It would have been obvious .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) in view of White (US 2008/0070762) as applied to claim 1 above, and further in view of Miller et al. (US 2015/0343255, hereinafter Miller).
Regarding claim 6, Kracht in view of White teaches the dumbbell according to claim 3, wherein the first ball bearing is arranged in the first cavity …, and the second ball bearing is arranged in the second cavity … (Kracht: Fig. 2).
Kracht does not teach wherein the first ball bearing is arranged in the first cavity by slip fitting, and the second ball bearing is arranged in the second cavity by slip fitting.
However, in a similar field of endeavor, Miller teaches an exercise lifting bar with bearings within a recess wherein the first ball bearing/bearings (46) is arranged in the first cavity by slip fitting, and the second ball bearing is arranged in the second cavity by slip fitting (Para. [0061], lines 11-12: “Bearings 46 may be loose fit, press fit, or the like inside cartridge 90”).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) in view of White (US 2008/0070762) as applied to claim 1 above, and further in view of Engineering360 (NPL).
Regarding claim 7, Kracht in view of White teaches the dumbbell according to claim 3.
Kracht does not teach wherein a first wave washer is arranged in the first cavity between a bottom of the first cavity and the first ball bearing and centered around the longitudinal axis of the shaft, and a second wave washer is arranged in the second cavity between a bottom of the second cavity and the second ball bearing and centered around the longitudinal axis of the shaft.
However, in a similar field of endeavor, Engineering360 teaches a bearing around a shaft placed within a cavity wherein a first wave washer is arranged in the first cavity between a bottom of the first cavity and the first ball bearing and centered around the longitudinal axis of the shaft, and a second wave washer is arranged in the second cavity between a bottom of the second cavity and the second ball bearing and centered around the longitudinal axis of the shaft (Figure below shows a wave washer arranged around a shaft between a bottom of a cavity and a ball bearing).

    PNG
    media_image4.png
    266
    320
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dumbbell of Kracht by including the wave washer of Engineering360. One of ordinary skill in the art would have been motivated to make this modification in order to “increase bearing life and performance by applying a load on the face of the bearing,” as taught by Engineering360.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) in view of White (US 2008/0070762) as applied to claim 1 above, and further in view of Adkins (US 2015/0038303).
Regarding claim 8, Kracht in view of White teaches the dumbbell according to claim 1.
Kracht does not teach wherein the outer side of the first dumbbell head comprises a third cavity and the outer side of the second dumbbell head comprises a fourth cavity, and the first end of the shaft comprises an outer portion with a thread wherein the outer portion protrudes in the third cavity, and the second end of the shaft comprises an outer portion with a thread wherein the outer15 portion protrudes in the fourth cavity, and the first dumbbell head is further secured to the first end of the shaft by a first nut engaged with the thread of the first end of the shaft, and the 
However, in a similar field of endeavor, Adkins teaches a dumbbell wherein the outer side of the first dumbbell head/end (14) comprises a third cavity and the outer side of the second dumbbell head comprises a fourth cavity (Fig. 7 shows a cavity housing the end of the shaft), and the first end of the shaft comprises an outer portion with a thread wherein the outer portion protrudes in the third cavity, and the second end of the shaft comprises an outer portion with a thread wherein the outer15 portion protrudes in the fourth cavity (Para. [0040], lines 1-3: “The axle 34 … having female threads in opposite ends”), and the first dumbbell head is further secured to the first end of the shaft by a first nut/fastener (46) engaged with the thread of the first end of the shaft, and the second dumbbell head is further secured to the second end of the shaft by a second nut engaged with the thread of the second end of the shaft (Fig. 6A & 7).

    PNG
    media_image5.png
    226
    216
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer collar and shaft ends of Kracht by including the threaded ends and cavities of Adkins with the predicted result of providing a secure connection between the shaft and the dumbbell heads (see MPEP 2141(III)).

Regarding claim 9, Kracht in view of White teaches the dumbbell according to claim 1.
Kracht is silent to the material of the shaft.
However, in a similar field of endeavor, Adkins teaches wherein the shaft is made of steel (Para. [0004], lines 1-3: “The axle 34 is preferably a steel axle…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Kracht by specifying the material be steel as taught by Adkins with the predicted result of providing a strong material to support the weighted dumbbell ends (see MPEP 2141(III)).
Adkins is silent to the yield strength and tensile strength of the steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the shaft of Kracht in view of Adkins to have a yield strength between 800 - 1000 N/mm2 and a tensile strength of 1000 - 1400 N/mm2, because the dumbbell of Kracht in view of Adkins would not operate differently with the claimed yield strength and tensile strength and the device would function appropriately having the claimed properties. Such modification involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior at and are arrived at through routine experimentation (see MPEP 2144.04 & 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kracht (US 5,078,392) in view of White (US 2008/0070762) as applied to claim 1 above, and further in view of Sloane (US 2010/0206142).
claim 10, Kracht in view of White teaches the dumbbell according to claim 1.
Kracht in view of White does not explicitly teach wherein the ball bearings are sealed low friction ball bearings.
However, in a similar field of endeavor, Sloane teaches a tool including an elongate shaft and freely rotating end comprising ball bearings wherein the ball bearings are sealed low friction ball bearings (Para. [0018], lines 3-8: “The handle 24 may comprise a conventional sealed ball bearing assembly … The installation of a sealed ball bearing assembly provides … low friction rotation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the bearings of Kracht with the sealed low friction ball bearings of Sloane. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a very smooth and low friction rotation for the outer race of the bearing,” as taught by Sloane (Para. [0018], lines 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784